DETAILED ACTION

                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                Information Disclosure Statement
	The information disclosure statement filed on 07/08/2022 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                     Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US 2013/0122610 A1, hereinafter “Chung”). .

In regards to claim 1, Chung discloses (Fig.1A)  a die bond head apparatus ( 10, See also Par [0027]), comprising: a die bond head body(182)  coupled to a die bond head motion table (15); a die holder motion table (183,  See also Pars [0031] and [0037]) mounted on the die bond head: and a die holder (181) which is operative in use to secure a semiconductor die (14/14A) to a substrate (17),	 the die holder (181) being positionable by the die holder motion table independently of the die bond head motion table (183). 

In regards to claim 2, Chung discloses (See, Fig. 1A) the die bond head motion table (15) is coupled to a first end of the die bond head body (182) and the die holder motion table (183) is mounted at a second end of the die bond head body (182) distal from the first end.

In regards to claim 3, Chung discloses (See, for example, Fig. 1A) the die holder motion table (183) is operative in use to displace the die holder (181) with respect to at least one of the die bond head body (182) and the die bond head motion table (15).

In regards to claim 4, Chung discloses (See, for example, Fig. 1A) the die holder motion table (182) is operative in use to displace the die holder (181) along more than one axis on a plane (See, for example, Pars [0031] and [0037]).

In regards to claim 5, Chung discloses (See, for example, Fig. 1A) the die holder motion table (183) is operative in use to displace the die holder (181) along at least one axis common with the die bond head motion table (See, for example, Pars [0031], [0035] and [0037]).


In regards to claim 8, Chung discloses (See, for example, Fig. 1A) the die holder motion table (183) has a table support structure retained by the die bond head body (182) and a moveable structure displaceable with respect to the table support structure (See, for example, Pars [0031] and [0037]).

In regards to claim 9, Chung discloses (See, for example, Fig. 1A) the die holder motion table (183)   comprises at least one actuator (See, for example, Pars [0031] and [0037])   operative in use to displace the moveable structure with respect to the table support structure (See, for example, Pars[0031] and [0037]). 

In regards to claim 10, Chung discloses (see, for example, Fig. 1A) the at least one actuator is operative in use to displace the moveable structure along more than one axis (See, for example, Pars [003l] and [0037]).

In regards to claim 16, Chung as modified above discloses (See, Fig. 1A, Chung) comprising at least one imaging device (19) operative in use to image at least a portion of the semiconductor die held by the die holder (See, for example Par [0040]) to provide at least one of position and orientation information of the semiconductor die (See, for example Par [0040]).

In regards to claim 17, Chung discloses (See, for example, Fig. 1A) comprising a controller (See, 
for example, Pars [0031] and [0035]) operative in use to locate the die holder (l81) proximate a 
bonding location by manipulating the bond head body (182) position using the die bond head motion 
table (15, See also Pars [0031] and [0035]) and to correct at least one of a position and orientation 
of the semiconductor die held by the die holder (181) in response to at least one of the positions and 
orientation information by manipulating the die holder position using the die holder motion table 
(183, See also Pars [0031] and [0035]).

In regards to claim 18, Chung discloses (see, for example, Fig. 1A) a method, comprising: locating the die holder of the die bond head apparatus of claim 1 proximate a bonding location by manipulating the bond head body (182) position using the die bond head motion table (15) ; correcting at least one of a position and orientation of the semiconductor die held by the die holder by manipulating the die head position using the die holder motion table (183, See also Pars[0031] , [0035] and [0037]); and thereafter bonding the semiconductor die (14A) at the bonding location. 

                                  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chung. 

In regards to claim 6, Chung discloses all limitations of claim 1 above except that that the die holder motion table is operative in use to displace the die holder with greater precision. 

However, it is well known in the art to make one component of an apparatus more precise than the other component, for purpose of performing a task with high accuracy. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the setting of displacement precision because it is well known in the art to make one component of an apparatus more precise than the other component, for purpose of performing a task with high accuracy and it is a matter of engineering design choice. 


In regards to claim 7, Chung discloses all limitations of claim 1 above except that that the die holder motion table has a displacement range which is smaller than the die bond head motion table. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the die holder motion table has a displacement range which is smaller than the die bond head motion table because it is a matter of engineering design choice. 

In regards to claim 11, Chung discloses (see, for example, Fig. 1A) the die holder motion table (183) operative in use to facilitate movement of the moveable structure with respect to the table support structure (See, for example, Pars [0031] and [0037]) 

Chung fails to explicitly teach the die holder motion table comprising at least one of a bearing and a flexure. 

 However, it would have been obvious to one having ordinary skill in the art at the time the invention was made	to have one of a bearing a flexure because such a modification is merely a simple substitution of known prior art elements, which produces a predictable result. See MPEP 2143, citing KSR International Co. v. Teleflex, Inc. 550 U.S. 398 (2007).



Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Naito et al. (WO 2015/146442 A1, hereinafter “Naito”). 


In regards to claim 12, Chung discloses all limitations of claim 1 above except a location identifier. 

However, Naito while disclosing a device for joining electronic components teaches (See, for example, Fig. 1) the die holder motion table comprises a location identifier (16) operative to provide an indication of the location of the moveable structure. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chung by Naito because this would help provide electronic component joining apparatus with a controlled pressing force and movement amount with high precision. 

In regards to claim 13, Chung as modified above discloses (See, for example, Fig. 1, Naito) the location identifier comprises a linear encoder (16) having respective components separately mounted on the moveable structure and the table support structure (see Fig. 1). 

Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Suga et al. (US 2015/0048523 A1, hereinafter “Suga”). 

In regards to claim 14, Chung discloses all limitations of claim 8 above except that 
an inspection light path. 

However, Suga while disclosing a technique for bonding ships onto wafer teaches (See, for example, Fig. 17) the moveable structure comprises at least one inspection light path (See, Pars [0306]-[0308]) passing through the moveable structure that is positioned for imaging of at least a portion of the semiconductor die held by the die bolder (33, See also Pars [0306]-[0308]). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chung by Suga because this would help attain the positioning of the chip onto the substrate with a high precision and a good efficiency. 

In regards to claim 15, Chung as modified above discloses (Fig. 17, Suga) the inspection light path comprises a void in the movable structure (See, Pars [0306]-[0308]). 

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893